DETAILED ACTION
This communication is in response to the amendment filed on 07/13/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1, 3-5, 8, 10-12, 15, and 17-19 are allowed, claims 2, 6-7, 9, 13-14, 16, and 20-21 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Stephanie Cristiano (Reg. No. 70405) on 08/18/2022.

The applicant has been amended as followed:

1. (Currently Amended)  	A method for identifying a change of status of a session management function (SMF) within a network environment comprising: 
detecting or receiving at a network resource function (NRF), an indication of a change in a status of a SMF including a time at which the change in the status of the SMF occurred; 	identifying one or more resources lost to the SMF by determining a set of network resources associated with the SMF prior to the time;
changing, in the NRF, an attribute associated with the one or more resources  to indicate a status of suspended, wherein the attribute comprises at least one of an NFStatus attribute or an NFServiceStatus attribute of a profile associated with the SMF; and
notifying a subscribed network function of the change in status of the SMF, wherein the subscribed network function is an Access and Mobility Function (AMF) or a Policy Control Function (PCF).

2. (Cancelled)	

3. (Currently Amended)	The method of Claim 1, wherein the change of the status of the SMF is a failure of a network function instance or a network function Service instance.

4. (Currently Amended)	The method of Claim 1, wherein the change of the status of the SMF is a restart of a network function instance or a network function Service instance.

5. (Currently Amended)	The method of Claim 1, further comprising:
	identifying a time at which the change in the status of the SMF occurred; and 
	associating the time with an instance of the SMF.

6. (Cancelled)	

7. (Cancelled)	

8. (Currently Amended)	An apparatus for identifying a change of status of a SMF within a network environment, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
detect or receive an indication of a change in a status of a SMF including a time at which the change in the status of the SMF occurred;
 identify one or more resources lost to the SMF by determining a set of network resources associated with the SMF prior to the time;
change an attribute associated with the set of network resources to indicate a status of suspended, wherein the attribute comprises at least one of an NFStatus attribute or an NFServiceStatus attribute of a profile associated with the SMF; and
notify a subscribed network function of the change in status of the  wherein the subscribed network function is an Access and Mobility Function (AMF) or a Policy Control Function (PCF).

9. (Cancelled)	

10. (Currently Amended)	The apparatus of Claim 8, wherein the change of the status of the SMF is a failure of a network function instance or a network function Service instance.

11. (Currently Amended)	The apparatus of Claim 8, wherein the change of the status of the SMF is a restart of a network function instance or a network function Service instance.

12. (Currently Amended)	The apparatus of Claim 8, the at least one memory and the computer program code further configured to, with the processor, cause the apparatus to at least:
	identify a time at which the change in the status of the SMF occurred; and 
	associate the time with an instance of theSMF.

13. (Cancelled)	

14. (Cancelled)	

15. (Currently Amended)  	A non-transitory computer-readable storage medium for identifying a change of status of a session management function (SMF) within a network environment, the non-transitory computer-readable storage medium storing program code instructions that, when executed, cause an apparatus to: 
detect or receive an indication of a change in a status of a SMF including a time at which the change in the status of the SMF occurred; 	identify one or more resources lost to the SMF by determining a set of network resources associated with the nSMF prior to the time;
change an attribute associated with the set of network resources  to indicate a status of suspended, wherein the attribute comprises at least one of an NFStatus attribute or an NFServiceStatus attribute of a profile associated with the SMF; and
notify a subscribed network function of the change in status of the SMF, wherein the subscribed network function is an Access and Mobility Function (AMF) or a Policy Control Function (PCF). 

16. (Cancelled)	

17. (Currently Amended)	The non-transitory computer-readable storage medium of Claim 15, wherein the change of the status of the SMF is a failure of a network function instance or a network function Service instance.

18. (Currently Amended)	The non-transitory computer-readable storage medium of Claim 15, wherein the change of the status of the SMF is a restart of a network function instance or a network function Service instance.

19. (Currently Amended)	The non-transitory computer-readable storage medium of Claim 15, the program code instructions that, when executed, further cause an apparatus to:
	identify a time at which the change in the status of the SMF occurred; and 
	associate the time with an instance of the SMF.

20. (Cancelled)	

21. (Cancelled)	
Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
detecting or receiving at a network resource function (NRF), an indication of a change in a status of a SMF including a time at which the change in the status of the SMF occurred; 	identifying one or more resources lost to the SMF by determining a set of network resources associated with the SMF prior to the time;
changing, in the NRF, an attribute associated with the one or more resources  to indicate a status of suspended, wherein the attribute comprises at least one of an NFStatus attribute or an NFServiceStatus attribute of a profile associated with the SMF, wherein the subscribed network function is an Access and Mobility Function (AMF) or a Policy Control Function (PCF).
		

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 8, and 15.  Dependent claims 3-5, 10-12, and 17-19 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456